Case: 12-20470       Document: 00512228054         Page: 1     Date Filed: 05/02/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            May 2, 2013
                                     No. 12-20470
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOHN CALLEN, JR.,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:03-CR-346-1


Before SMITH, DeMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       John Callen, Jr., appeals his conviction, following his guilty plea, for
conspiracy to distribute cocaine, possession of cocaine with intent to distribute,
and money laundering, in violation of 18 U.S.C. § 1956(a)(1)(A)(i) and 21 U.S.C.
§ 841(a)(1) and (b)(1)(A)(ii). Callen argues that the district court erred when it
denied his motion to dismiss the indictment, which was based on his
constitutional right to a speedy trial.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20470     Document: 00512228054      Page: 2   Date Filed: 05/02/2013

                                  No. 12-20470

      The record indicates that Callen pleaded guilty without a written plea
agreement. Callen does not contend that his plea was unknowing or involuntary
and he has not provided a transcript of his rearraignment. Because “the record
contains no manifestation of a reservation of appellate rights,” we treat the plea
as unconditional. See United States v. Bell, 966 F.2d 914, 917 (5th Cir. 1992).
An unconditional guilty plea “has the effect of waving all non-jurisdictional
defects in the prior proceedings,” United States v. Stevens, 487 F.3d 232, 238 (5th
Cir. 2007), including any claim of a speedy trial violation, Bell, 966 F.2d at 915.
Accordingly, Callen has waived his speedy trial act claim. Id. at 917.
      AFFIRMED.




                                        2